
	

114 HR 5046 : Comprehensive Opioid Abuse Reduction Act of 2016
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5046
		IN THE SENATE OF THE UNITED STATES
		May 16, 2016Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize the Attorney General
			 to make grants to assist State and local governments in addressing the
			 national epidemic of opioid abuse, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Comprehensive Opioid Abuse Reduction Act of 2016. 2.Comprehensive Opioid Abuse Grant Program (a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
				
					LLComprehensive Opioid Abuse Grant Program
						3021.Description
 (a)Grants authorizedFrom amounts made available to carry out this part, the Attorney General may make grants to States, units of local government, and Indian tribes, for use by the State, unit of local government, or Indian tribe to provide services primarily relating to opioid abuse, including for any one or more of the following:
 (1)Developing, implementing, or expanding a treatment alternative to incarceration program, which may include—
 (A)pre-booking or post-booking components, which may include the activities described in part DD or HH of this title;
 (B)training for criminal justice agency personnel on substance use disorders and co-occurring mental illness and substance use disorders;
 (C)a mental health court, including the activities described in part V of this title; (D)a drug court, including the activities described in part EE of this title;
 (E)a veterans treatment court program, including the activities described in subsection (i) of section 2991 of this title;
 (F)a focus on parents whose incarceration could result in their children entering the child welfare system; and
 (G)a community-based substance use diversion program sponsored by a law enforcement agency. (2)In the case of a State, facilitating or enhancing planning and collaboration between State criminal justice agencies and State substance abuse systems in order to more efficiently and effectively carry out programs described in paragraph (1) that address problems related to opioid abuse.
 (3)Providing training and resources for first responders on carrying and administering an opioid overdose reversal drug or device approved by the Food and Drug Administration, and purchasing such a drug or device for first responders who have received such training to carry and administer.
 (4)Investigative purposes to locate or investigate illicit activities related to the unlawful distribution of opioids.
 (5)Developing, implementing, or expanding a medication-assisted treatment program used or operated by a criminal justice agency, which may include training criminal justice agency personnel on medication-assisted treatment, and carrying out the activities described in part S of this title.
 (6)In the case of a State, developing, implementing, or expanding a prescription drug monitoring program to collect and analyze data related to the prescribing of schedules II, III, and IV controlled substances through a centralized database administered by an authorized State agency, which includes tracking the dispensation of such substances, and providing for interoperability and data sharing with other States.
 (7)Developing, implementing, or expanding a program to prevent and address opioid abuse by juveniles. (8)Developing, implementing, or expanding an integrated and comprehensive opioid abuse response program, including prevention and recovery programs.
 (9)Developing, implementing, or expanding a program (which may include demonstration projects) to utilize technology that provides a secure container for prescription drugs that would prevent individuals, particularly adolescents, from gaining access to opioid medications that are lawfully prescribed for other individuals.
 (10)Developing, implementing, or expanding a program to prevent and address opioid abuse by veterans. (11)Developing, implementing, or expanding a prescription drug take-back program.
 (b)Contracts and subawardsA State, unit of local government, or Indian tribe may, in using a grant under this subpart for purposes authorized by subsection (a), use all or a portion of that grant to contract with or make one or more subawards to one or more—
 (1)local or regional organizations that are private and nonprofit, including faith-based organizations;
 (2)units of local government; or (3)tribal organizations.
								(c)Program Assessment Component; Waiver
 (1)Program Assessment ComponentEach program funded under this subpart shall contain a program assessment component, developed pursuant to guidelines established by the Attorney General, in coordination with the National Institute of Justice.
 (2)WaiverThe Attorney General may waive the requirement of paragraph (1) with respect to a program if, in the opinion of the Attorney General, the program is not of sufficient size to justify a full program assessment.
 (d)Administrative costsNot more than 10 percent of a grant made under this subpart may be used for costs incurred to administer such grant.
 (e)PeriodThe period of a grant made under this part may not be longer than 4 years, except that renewals and extensions beyond that period may be granted at the discretion of the Attorney General.
 3022.ApplicationsTo request a grant under this part, the chief executive officer of a State, unit of local government, or Indian tribe shall submit an application to the Attorney General at such time and in such form as the Attorney General may require. Such application shall include the following:
 (1)A certification that Federal funds made available under this subpart will not be used to supplant State, local, or tribal funds, but will be used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for the activities described in section 3021(a).
 (2)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require.
 (3)A certification, made in a form acceptable to the Attorney General and executed by the chief executive officer of the applicant (or by another officer of the applicant, if qualified under regulations promulgated by the Attorney General), that—
 (A)the programs to be funded by the grant meet all the requirements of this part; (B)all the information contained in the application is correct;
 (C)there has been appropriate coordination with affected agencies; and (D)the applicant will comply with all provisions of this part and all other applicable Federal laws.
 (4)An assurance that the applicant will work with the Drug Enforcement Administration to develop an integrated and comprehensive strategy to address opioid abuse.
 3023.Review of applicationsThe Attorney General shall not finally disapprove any application (or any amendment to that application) submitted under this part without first affording the applicant reasonable notice of any deficiencies in the application and opportunity for correction and reconsideration.
 3024.Equitable distribution of fundsIn awarding grants under this part, the Attorney General shall ensure equitable distribution of funds based on the following:
 (1)The geographic distribution of grants under this part, taking into consideration the needs of underserved populations, including rural and tribal communities.
 (2)The needs of communities to address the problems related to opioid abuse, taking into consideration the prevalence of opioid abuse and overdose-related death in a community.
 3025.DefinitionsIn this part: (1)The term first responder includes a firefighter, law enforcement officer, paramedic, emergency medical technician, or other individual (including an employee of a legally organized and recognized volunteer organization, whether compensated or not), who, in the course of professional duties, responds to fire, medical, hazardous material, or other similar emergencies.
 (2)The term medication-assisted treatment means the use of medications approved by the Food and Drug Administration for the treatment of opioid abuse.
 (3)The term opioid means any drug, including heroin, having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability.
 (4)The term schedule II, III, or IV controlled substance means a controlled substance that is listed on schedule II, schedule III, or schedule IV of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
 (5)The terms drug and device have the meanings given those terms in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (6)The term criminal justice agency means a State, local, or tribal— (A)court;
 (B)prison; (C)jail;
 (D)law enforcement agency; or (E)other agency that performs the administration of criminal justice, including prosecution, pretrial services, and community supervision.
 (7)The term tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)..
 (b)Authorization of appropriationsSection 1001(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)) is amended by inserting after paragraph (26) the following:
				
 (27)There are authorized to be appropriated to carry out part LL $103,000,000 for each of fiscal years 2017 through 2021..
			3.Audit and accountability of grantees
 (a)DefinitionsIn this section— (1)the term covered grant program means a grant program operated by the Department of Justice;
 (2)the term covered grantee means a recipient of a grant from a covered grant program; (3)the term nonprofit, when used with respect to an organization, means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986, and is exempt from taxation under section 501(a) of such Code; and
 (4)the term unresolved audit finding means an audit report finding in a final audit report of the Inspector General of the Department of Justice that a covered grantee has used grant funds awarded to that grantee under a covered grant program for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved during a 12-month period prior to the date on which the final audit report is issued.
 (b)Audit requirementBeginning in fiscal year 2016, and annually thereafter, the Inspector General of the Department of Justice shall conduct audits of covered grantees to prevent waste, fraud, and abuse of funds awarded under covered grant programs. The Inspector General shall determine the appropriate number of covered grantees to be audited each year.
 (c)Mandatory exclusionA grantee that is found to have an unresolved audit finding under an audit conducted under subsection (b) may not receive grant funds under a covered grant program in the fiscal year following the fiscal year to which the finding relates.
 (d)ReimbursementIf a covered grantee is awarded funds under the covered grant program from which it received a grant award during the 1-fiscal-year period during which the covered grantee is ineligible for an allocation of grant funds under subsection (c), the Attorney General shall—
 (1)deposit into the General Fund of the Treasury an amount that is equal to the amount of the grant funds that were improperly awarded to the covered grantee; and
 (2)seek to recoup the costs of the repayment to the Fund from the covered grantee that was improperly awarded the grant funds.
 (e)Priority of grant awardsThe Attorney General, in awarding grants under a covered grant program shall give priority to eligible entities that during the 2-year period preceding the application for a grant have not been found to have an unresolved audit finding.
			(f)Nonprofit requirements
 (1)ProhibitionA nonprofit organization that holds money in offshore accounts for the purpose of avoiding the tax described in section 511(a) of the Internal Revenue Code of 1986, shall not be eligible to receive, directly or indirectly, any funds from a covered grant program.
 (2)DisclosureEach nonprofit organization that is a covered grantee shall disclose in its application for such a grant, as a condition of receipt of such a grant, the compensation of its officers, directors, and trustees. Such disclosure shall include a description of the criteria relied on to determine such compensation.
 4.Veterans treatment courtsSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended—
 (1)by redesignating subsection (i) as subsection (j); and (2)by inserting after subsection (h) the following:
				
					(i)Assisting veterans
 (1)DefinitionsIn this subsection: (A)Peer to peer services or programsThe term peer to peer services or programs means services or programs that connect qualified veterans with other veterans for the purpose of providing support and mentorship to assist qualified veterans in obtaining treatment, recovery, stabilization, or rehabilitation.
 (B)Qualified veteranThe term qualified veteran means a preliminarily qualified offender who— (i)served on active duty in any branch of the Armed Forces, including the National Guard or Reserves; and
 (ii)was discharged or released from such service under conditions other than dishonorable. (C)Veterans treatment court programThe term veterans treatment court program means a court program involving collaboration among criminal justice, veterans, and mental health and substance abuse agencies that provides qualified veterans with—
 (i)intensive judicial supervision and case management, which may include random and frequent drug testing where appropriate;
 (ii)a full continuum of treatment services, including mental health services, substance abuse services, medical services, and services to address trauma;
 (iii)alternatives to incarceration; or (iv)other appropriate services, including housing, transportation, mentoring, employment, job training, education, or assistance in applying for and obtaining available benefits.
								(2)Veterans assistance program
 (A)In generalThe Attorney General, in consultation with the Secretary of Veterans Affairs, may award grants under this subsection to applicants to establish or expand—
 (i)veterans treatment court programs; (ii)peer to peer services or programs for qualified veterans;
 (iii)practices that identify and provide treatment, rehabilitation, legal, transitional, and other appropriate services to qualified veterans who have been incarcerated; or
 (iv)training programs to teach criminal justice, law enforcement, corrections, mental health, and substance abuse personnel how to identify and appropriately respond to incidents involving qualified veterans.
 (B)PriorityIn awarding grants under this subsection, the Attorney General shall give priority to applications that—
 (i)demonstrate collaboration between and joint investments by criminal justice, mental health, substance abuse, and veterans service agencies;
 (ii)promote effective strategies to identify and reduce the risk of harm to qualified veterans and public safety; and
 (iii)propose interventions with empirical support to improve outcomes for qualified veterans.. 5.Emergency Federal law enforcement assistanceSection 609Y(a) of the Justice Assistance Act of 1984 (42 U.S.C. 10513(a)) is amended by striking September 30, 1984 and inserting September 30, 2021.
 6.Inclusion of services for pregnant women under family-based substance abuse grantsPart DD of title I of the Omnibus Crime Control and Safe Streets Act (42 U.S.C. 3797s et seq.) is amended—
 (1)in section 2921(2), by inserting before the period at the end or pregnant women; and (2)in section 2927—
 (A)in paragraph (1)(A), by inserting pregnant or before a parent; and (B)in paragraph (3), by inserting or pregnant women after incarcerated parents.
				7.GAO study and report on Department of Justice programs and research relative to substance use and
			 substance use disorders among adolescents and young adults
 (a)StudyThe Comptroller General of the United States shall conduct a study on how the Department of Justice, through grant programs, is addressing prevention of, treatment for, and recovery from substance use by and substance use disorders among adolescents and young adults. Such study shall include an analysis of each of the following:
 (1)The research that has been, and is being, conducted or supported pursuant to grant programs operated by the Department of Justice on prevention of, treatment for, and recovery from substance use by and substance use disorders among adolescents and young adults, including an assessment of—
 (A)such research relative to any unique circumstances (including social and biological circumstances) of adolescents and young adults that may make adolescent-specific and young adult-specific treatment protocols necessary, including any effects that substance use and substance use disorders may have on brain development and the implications for treatment and recovery; and
 (B)areas of such research in which greater investment or focus is necessary relative to other areas of such research.
 (2)Department of Justice non-research programs and activities that address prevention of, treatment for, and recovery from substance use by and substance use disorders among adolescents and young adults, including an assessment of the effectiveness of such programs and activities in preventing substance use by and substance use disorders among adolescents and young adults, treating such adolescents and young adults in a way that accounts for any unique circumstances faced by adolescents and young adults, and supports long term recovery among adolescents and young adults.
 (3)Gaps that have been identified by officials of the Department of Justice or experts in the efforts supported by grant programs operated by the Department of Justice relating to prevention of, treatment for, and recovery from substance use by and substance use disorders among adolescents and young adults, including gaps in research, data collection, and measures to evaluate the effectiveness of such efforts, and the reasons for such gaps.
 (b)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of the Congress a report containing the results of the study conducted under subsection (a), including—
 (1)a summary of the findings of the study; and (2)recommendations based on the results of the study, including recommendations for such areas of research and legislative and administrative action as the Comptroller General determines appropriate.
				
	Passed the House of Representatives May 12, 2016.Karen L. Haas,Clerk
